Citation Nr: 9901911	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  94-00 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound (SFW) of the right thigh with laceration of 
the femoral artery and paresthesia, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from May 1968 to May 
1970.

This appeal arises from a February 1992, Department of 
Veterans Affairs Regional Office, St. Petersburg, Florida 
(VARO) rating decision, which denied the appellant an 
increased rating for his residuals of an SFW of the right 
thigh with laceration of the femoral artery and paresthesia, 
evaluated as 30 percent disabling.

The Board denied the appellants claim regarding this issue 
in a July 1997 decision.  The appellant appealed the Boards 
denial to the United States Court of Veterans Appeals, and 
the Boards decision was vacated regarding the above issue 
pursuant to a July 1998 Order, following a Joint Motion for 
Remand.

The appellant contends, in essence, that his service-
connected residuals of an SFW of the right thigh with 
laceration of the femoral artery and paresthesia, warrant an 
increased disability rating.

The Board notes that the appellant was been granted separate 
entitlement to service-connection for hammertoes, evaluated 
as 10 percent disabling, and for tendinitis, plantar 
fasciitis and neuropathy, evaluated as 10 percent disabling, 
both as secondary to his service-connected SFW, in a 
September 1996 rating decision.  Further, the Board, in its 
July 1997 decision, referred the issues of entitlement to 
service connection for pain-related dysthymic disorder, and 
entitlement to an extraschedular evaluation for the residuals 
of an SFW due to pain, weakness, and functional impairment, 
to VARO for appropriate action.

The Board further notes that the rating criteria for muscle 
injuries was changed within days of the Boards July 1997 
decision, and VARO has not had the opportunity to rate the 
appellant using these new criteria.  According to Bernard v. 
Brown, 4 Vet.App. 384 (1993), when VARO addresses the issue 
on a basis different from that proposed by the Board, the 
Board must consider whether the claimant has had adequate 
notice of the need to submit evidence or argument on that 
basis.

Although the record indicates that the examiner did not find 
that the appellant had any muscle damage or disability in his 
thigh during his most recent April 1996 VA examination 
without indications such as fatigability, swelling, 
deformity, or disuse atrophy attributable to his SFW, 
additional explicit medical findings, including complete 
descriptions and affects of any scarring, are necessary.  
Additionally, in rating musculoskeletal disabilities, 
38 C.F.R. § 4.40 (regarding functional loss) must be 
considered apart from and in addition to the appropriate 
Diagnostic Code(s) in the VA Schedule for Rating 
Disabilities.  See DeLuca v. Brown, 8 Vet.App. 202, at 204-
206, 208 (1995).  In light of the appellants complaints of 
pain associated with his service-connected residuals of an 
SFW, the Board finds that further development of the evidence 
is necessary in this case.  Hyder v. Derwinski, 1 Vet. App. 
22 (1991).

Accordingly, in view of the requirements set forth in Bernard 
and Deluca, the case is REMANDED for the following 
development:

1.  The appellant should be scheduled for 
VA neurological and orthopedic 
examinations to determine the current 
extent of his service-connected residuals 
of a shell fragment wound (SFW) of the 
right thigh with laceration of the 
femoral artery and paresthesia.  The 
appellants medical records should be 
made available to the VA examiners for 
review prior to the examinations.  X-rays 
and/or other diagnostic studies should be 
done, as deemed appropriate by the 
examiners.  The examiners must provide a 
thorough description of the appellants 
service-connected disability, including 
complete ranges of motion of all 
associated limbs and a full description 
of any residual scars.  In addition, the 
examiners must render objective clinical 
findings concerning the severity of the 
appellants service-connected disability, 
to specifically include observations of 
pain on motion, deformity, excess 
fatigability, incoordination, weakened 
movement and other functional 
limitations, if any.  The examiners must 
then render opinions concerning the 
effect of the appellants service-
connected disability on his ordinary 
activity and his ability to procure and 
maintain employment.  The report of the 
neurological and orthopedic examinations 
should reconcile the appellants 
subjective complaints of pain with the 
objective findings on examination.  It 
should then be associated with the 
appellants claims folder.

2.  Following completion of the 
foregoing, VARO must review the claims 
folder and ensure that the development 
action has been conducted and completed 
in full.  If the development is 
incomplete, including if the requested 
examinations do not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

3.  VARO should then readjudicate the 
issue on appeal with consideration of the 
additional evidence and new regulations, 
and, if VARO continues to deny the 
appellants claim, furnish him and his 
representative an appropriate 
supplemental statement of the case.  They 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board. 

On remand, the appellant is free to submit additional 
evidence and argument on the claim.  Quarles v. Derwinski, 3 
Vet.App. 129, 141 (1992).  The purpose of the REMAND is to 
procure clarifying data and to satisfy due process 
requirements.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
